Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Rink, Applicant’s Representative on January 13, 2021.
In the claims: 
Claim 1:  in claim 1 after “(iv) the acetic anhydride decreasing treatment performed on an acetic acid solution passing through an inlet line to a product tank which stores an acetic acid stream”,
 INSERT: - -; and  wherein the acetic acid solution in the acetic anhydride decreasing treatment is controlled to have any one of the following:
a water concentration of 2000 ppm or more and a temperature of 180°C or lower;
a water concentration of 1000 ppm or more and a temperature of 170°C or lower;
a water concentration of 500 ppm or more and a temperature of 120°C or lower;
a water concentration of 200 ppm or more and a temperature of 100°C or lower;
a water concentration of 80 ppm or more and a temperature of 60°C or lower;
a water concentration of 40 ppm or more and a temperature of 50°C or lower; and
a water concentration of 12 ppm or more and a temperature of 30°C or lower- -.
Claim 6:  in claim 6 after “(iv) the acetic anhydride decreasing treatment performed on an acetic acid solution passing through an inlet line to a product tank which stores an acetic acid stream”
 INSERT: - -; and wherein the acetic acid solution in the acetic anhydride decreasing treatment is controlled to have any one of the following:
a water concentration of 2000 ppm or more and a temperature of 180°C or lower;
a water concentration of 1000 ppm or more and a temperature of 170°C or lower;
a water concentration of 500 ppm or more and a temperature of 120°C or lower;
a water concentration of 200 ppm or more and a temperature of 100°C or lower;
a water concentration of 80 ppm or more and a temperature of 60°C or lower;
a water concentration of 40 ppm or more and a temperature of 50°C or lower; and

Claim 11:  in claim 11 after “(iv) the acetic anhydride decreasing treatment performed on an acetic acid solution passing through an inlet line to a product tank which stores an acetic acid stream” INSERT: - -; and  wherein the acetic acid solution in the acetic anhydride decreasing treatment is controlled to have any one of the following:
a water concentration of 2000 ppm or more and a temperature of 180°C or lower;
a water concentration of 1000 ppm or more and a temperature of 170°C or lower;
a water concentration of 500 ppm or more and a temperature of 120°C or lower;
a water concentration of 200 ppm or more and a temperature of 100°C or lower;
a water concentration of 80 ppm or more and a temperature of 60°C or lower;
a water concentration of 40 ppm or more and a temperature of 50°C or lower; and
a water concentration of 12 ppm or more and a temperature of 30°C or lower- -.
Cancel claims 16-18.
DETAILED ACTION
This Office Action is responsive to Applicant's Remarks, filed 10/09/2020. In view of examiner amendments above, claims 1-15, 22-24 are pending.  Claims 16-21 are cancelled.
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 1-18, 22-24 under 35 U.S.C.  § 112 second paragraph is withdrawn per amendment to claims to clarify the process steps.

2. The rejection of claims 1-10, 17-18, 22 and 23 under 35 U.S.C.  § 103 over US 8,017,802, Sept 13, 2011, by Scates et al. and US 2012/0123160 by Barron et al. May 17,  and further in view of Knopp et al. J. Physical Chemistry 1962, 1513-1516 is withdrawn per claim amendments to incorporate the limitations of claims 16  to claim 1, claim 17 to claim 6 and claim 18 to claim 11 and per arguments submitted by the Applicants.

Applicant’s arguments that “since Scates et al. '802 neither disclose nor suggest the presence of acetic anhydride as an impurity, one of ordinary skill in the art would not have arrived at any of the four configurations (i) to (iv) on the basis of Scates et al. '802 even in view of the technique of Barron et al. '160 for introducing a stream necessarily containing acetic anhydride to the hydrolysis zone to form acetic acid” (Remarks page18) were carefully considered and found persuasive.

3. The rejection of claims 1-18, 22-24 under 35 U.S.C.  § 103 over US 20140187812, Knopp et al. J. Physical Chemistry 1962, 1513-1516 and further in view of US 8,017,802, Sept 13, 2011is withdrawn per claim amendments to incorporate the limitations of claims 16  to claim 1, claim 17 to claim 6 and claim 18 to claim 11  and per arguments submitted by the Applicants.

Applicant’s arguments that “Wellman '812 discloses hydrolysis of an acetyl feed composition containing both acetic acid and acetic anhydride in a hydrolysis process to form a hydrolyzed product stream containing acetic acid and water. However, Wellman '812 neither discloses nor suggests any of the following configurations (i) to (iv)” (Remarks page18) were carefully considered and found persuasive.


Allowable Subject Matter
Claims 1-15, 22-24 are allowable per amendment. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations as amended.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed process for producing acetic acid by carbonylation is satisfied is novel and non-obvious over the prior art. 

The closest prior art is of the record. The prior art  does not teach process for producing acetic acid which requires  subjecting the acetic acid solution to an acetic anhydride decreasing treatment comprising at least one of water concentration increasing and temperature lowering, to bring the acetic acid solution into such a state that the equilibrium concentration of acetic anhydride is lower than the acetic anhydride concentration wherein at least one of the following acetic anhydride decreasing treatments i-iv is performed; which are distinct features of instantly claimed process.

Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed
invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.

Conclusion
Claims 1-15, 22-24 are allowed.  Claims 16-21 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622